Citation Nr: 1803634	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1976.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Diego, California.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge in July 2017.  A copy of the transcript is of record.


FINDING OF FACT

The evidence supports a finding that obstructive sleep apnea syndrome had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea syndrome have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that sleep apnea began during service, and has continued since service, to the present.  R.R. provided a signed statement that he never witnessed the Veteran snore until approximately 1977.  R.R. observed the Veteran snore and stop breathing momentarily while sleeping.

Service medical records show complaints of insomnia in March 1976 and June 1976.  Complaints of headaches and fatigue are shown in June 1976.

Service personnel records show performance counseling on several occasions in June 1976 for oversleeping and being absent from assigned place of duty.

VA medical records show complaints of insomnia in June 1983, April 2007, and January 2010.  In November 2010, a VA examiner opined that the current headaches were a continuation of the headache disability from service.

In November 2014, a private Board Certified Sleep Doctor with over 30 years of experience in sleep medicine confirmed the diagnosis of obstructive sleep apnea.  That doctor described sleep apnea as a slowly developing disability which worsens over time.  That doctor stated that untreated sleep apnea causes poor sleep, fatigue, hypertension, and frequent headaches.

That doctor opined that the Veteran's sleep apnea more likely than not (greater than 50 percent probability) developed in service, and was undiagnosed and untreated during service.  That doctor reasoned that the in-service evidence of insomnia, fatigue, disruptive snoring, headaches, and oversleeping were more likely than not symptoms of undiagnosed sleep apnea.

The Board finds that doctor's opinion competent, credible, and probative.  That doctor's credentials as a Board Certified Sleep Doctor with over 30 years of experience in sleep medicine qualifies that doctor as an expert.  That doctor was fully informed of the Veteran's in-service and post-service medical history.  That doctor's opinion was supported with sufficient reasoning.  That opinion was also supported by the evidence.  Therefore, the Board finds that the complaints of insomnia, fatigue, headaches, and the performance counseling for oversleeping in service, support that doctor's opinion that sleep apnea had its onset during active service.

Accordingly, the Board finds that the evidence supports the claim, and thus entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


